Citation Nr: 9923243	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-31 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability including degenerative disc disease, status post 
anterior cervical discectomy and fusion at C5-6.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to May 
1977.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision dated in October 1993.  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for residuals of degenerative disc disease of the 
cervical spine.  

In September 1994 the RO affirmed the determination 
previously entered, and denied entitlement to increased 
evaluations for duodenal ulcer and status post 
phalangectomies of the 2nd, 3rd, and 4th toes of the left foot.

The veteran and spouse attended a hearing before a hearing 
officer at the RO in January 1995, during which all three 
issues noted above were discussed.  The RO hearing officer 
issued a statement of the case as to the issues of 
entitlement to increased evaluations for duodenal ulcer and 
status post phalangectomies of the left foot toes in August 
1995; however, a substantive appeal as to these issues has 
not been filed.

In September 1997 the RO granted entitlement to service 
connection for post-traumatic stress disorder with assignment 
of a 30 percent evaluation, and denied entitlement to service 
connection for bilateral elbow ulnar neuropathy, status post 
transposition of bilateral ulnar nerves and neurolysis and 
partial epicondylectomy of the left elbow.  A notice of 
disagreement with the above determinations has not been 
filed.

In his September 1994 substantive appeal as to the 
determination that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a cervical spine disorder, the Board notes 
that the veteran indicated he wished to present testimony 
before a Member of the Board sitting at the RO.  As the Board 
noted above, the veteran and his wife presented testimony 
before a hearing officer at the RO in January 1995, and the 
record appears to indicate that the veteran is satisfied with 
that appearance and has not expressed a desire to provide 
additional testimony before a Member of the Board sitting at 
the RO.  In any event, in view of the complete grant of 
benefits sought on appeal, any uncertainties as to this 
matter have been rendered moot.


FINDINGS OF FACT

1.  In June 1987 the Board determined that a new factual 
basis had not been presented to reopen a previously denied 
claim of entitlement to service connection for degenerative 
disc disease of the cervical spine.

2.  The evidence submitted since the June 1987 Board decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

3.  The claim for entitlement to service connection for a 
cervical spine disability is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  The veteran's cervical spine disability including 
degenerative disc disease, status post anterior cervical 
discectomy and fusion at C5-6 may not satisfactorily be 
dissociated from his period of active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1987 decision wherein 
the Board denied service connection for a cervical spine 
disability is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (1998).

2.  The claim of entitlement to service connection for a 
cervical spine disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  A cervical spine disability including degenerative disc 
disease, status post anterior cervical discectomy and fusion 
at C5-6 was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a)(b)(West 1991);  38 C.F.R. § 3.303(d)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the June 1987 
decision wherein the Board determined that a new factual 
basis had not been presented to reopen a claim of entitlement 
to service connection for a cervical spine disability is 
briefly summarized below.

The service medical records show that an examination for 
entrance in service was not on file.  The veteran was seen in 
early March 1972 complaining of a five-month clinical history 
of progressively increasing pain on the right side of the 
neck and tingling down the ulnar aspect of the arm and 
forearm.  An examination showed pain on the right side of the 
neck on movement.  A physical examination concluded in a 
diagnostic impression of probable cervical root compression, 
mild and intermittent.  

A January 1973 general medical examination was negative for 
any abnormalities of the neck.  On the Report of Medical 
History portion the examination the veteran denied a clinical 
history of arthritis, rheumatism or bursitis; bone, joint or 
other deformity; and recurrent back pain.  The April 1997 
separation examination disclosed a normal clinical evaluation 
of the cervical spine.

Post service private and VA medical records dating from 
approximately December 1978 show that in December 1979 the 
cervical spine demonstrated full range of motion.  No 
limitation of motion of the cervical spine or pain was noted.  
In early October 1980, the veteran noted injuring his right 
neck in a football game in 1973.  He had had increased pain 
since late September 1980.  He reported having recurrent neck 
symptoms of pain for the past year, but more so in the past 
few weeks.  He noted that with respect to a football injury 
he had six years earlier, there was no fracture.  He noted 
that in March 1980, he jerked his neck in an automobile 
accident.  On objective examination, tenderness was present 
in the right lateral posterior neck with no apparent spasm or 
deformity.  Range of motion was limited in all directions.  
An X-ray of the cervical spine was reported as essentially 
negative.

On a report of a subsequently dated follow-up VA orthopedic 
consultation in October 1980 it was noted that the veteran 
had been seen approximately one week earlier with severe left 
neck and shoulder pain radiating down the medial aspect of 
the right arm into the thumb and index finger.  It was noted 
that in 1973 he had a neck injury while playing football with 
similar symptoms and difficulty using his right hand.  It was 
noted that he reported having mild intermittent difficulties 
since that time.  It was reported that in March 1980 he was 
in an automobile accident and had wrenched his back and had 
had some recurrences of his symptoms at that time.  Following 
an objective examination the examiner opined that the veteran 
had a recurrence of cervical sprain with evidence of possible 
herniated cervical disc.  

On a report of a private physical examination in December 
1980 from W. R. P., M.D., the veteran's cervical spine 
revealed fairly full range of motion with some slight 
limitation on rotation of his head towards the right 
shoulder.  

Sensory examination revealed a subjective hypesthesia in the 
right thumb and index finger.  No sensory loss was noted in 
the arm or forearm.  The examiner saw no evidence of motor 
weakness.  Cervical spine X-rays revealed some straightening 
of the normal cervical lordosis.  Disc spaces were fairly 
well maintained.  There was only minimal evidence of 
degenerative changes.  The examiner opined that although the 
veteran may have some degree of a contusion or irritation of 
the right C6 nerve root, he was not in enough difficulty to 
warrant further evaluation by myelography nor any surgery. 

On a report of a VA X-ray study of the cervical spine dated 
in May 1981, minimal degenerative changes were noted at C3-4 
and C6-7.

On a report of a VA orthopedic examination dated in July 
1981, pertinent diagnosis was degenerative disc disease of 
the cervical spine, in the process of being worked-up.  

A June 1981 electromyograph (EMG) and nerve conduction 
velocity test of the right upper extremity was essentially 
normal.

A VA neurosurgery clinical record dated in August 1981 
referred to minimal degenerative joint disease of the 
cervical spine with sensory radiculopathy.

A November 1981 VA consultation report shows the veteran had 
recently fallen in his apartment.  Since then he had had 
constant pain in the right arm and behind the neck.  He was 
wearing a soft collar.  X-rays of the cervical spine revealed 
minimal degenerative changes at the 3rd, 4th, 6th, and 7th 
vertebral levels.   

A report of a VA X-ray study of the cervical spine in 
December 1981 revealed minimal hypertrophic arthritic changes 
without evidence of fracture or dislocation.  The right 
shoulder was not remarkable.  

Other medical records including a report of a VA examination 
dated in March 1986 primarily referred to findings regarding 
a low back disability since an on-the-job injury in 1978, as 
well as other disorders that are not presently topics for 
appellate consideration.  Also submitted were duplicate 
medical records.  

In a June 1987 decision the Board noted that in September 
1981 the RO had denied entitlement to service connection for 
degenerative disc disease of the cervical spine as not being 
shown in service.  The Board noted that upon reviewing the 
record, the chronic postservice neck symptomatology could not 
medically be associated with the acute and transitory 
discomfort of the neck reported in active service.  It was 
noted that the evidence submitted in support of the veteran's 
claim confirmed that he continued to suffer from neck 
symptomatology which was not related to active duty, but to 
post service multiple traumas.  It was determined that the 
evidence submitted since September 1981 did not warrant a 
reopening of the previous denial.  

The evidence received since the Board's decision in June 1987 
includes duplicate service and postservice medical records 
previously considered by the Board in 1987.

Also submitted was a public health service medical record 
dated in February 1972 showing the veteran complained of pain 
in the right side of the neck with radiation into the right 
shoulder.  No history of trauma was noted.  A cervical spine 
X-ray revealed an irregularity at the level of C-7 on the 
right; however, the exact defect was questionable.  
Impression was cervical radiculopathy of questionable 
etiology.  

Also submitted were private medical records dated in the 
1990's referable to cervical spine disability including 
cervical spondylosis, extensive, with increasing evidence of 
foraminal stenosis at C3-4 and C4-5; status post operative 
anterior cervical diskectomy and fusion of C5-6, and cervical 
radiculomyelopathy secondary to cervical spondylosis and 
herniated vertebral disc central at C5-6.  A magnetic 
resonance imaging scan (MRI) in June 1992 revealed at C6-7 
there were bilateral spurs but only mild narrowing of the 
left intervertebral foramina.  The right did not appear to be 
significantly narrowed.  The disc space was slightly 
narrowed.  

No disc herniation was seen.  At the C7-11 levels no 
significant abnormality was seen.  Following additional study 
the final conclusion was disc herniation at the C5-6 
centrally and to the left and posterior spurs at C-3, 
moderately narrowing the intervertebral foramina.  Reference 
to treatment for cervical spine disability was based upon 
history given by the veteran.

In a report of a medical examination in July 1992, M. C. J., 
M.D., noted first seeing the veteran in 1983 primarily for 
low back disability due to a ruptured disc incurred while 
working as a civilian.  He also was noted to have reported 
problems with his neck and shoulders.  The physician noted 
that it appeared the veteran had a long standing ulnar 
neuropathy dating back to 1967, and a well documented history 
of symptomatology in his neck and upper extremities at that 
time.  It was noted that he had had multiple neck injuries 
over the years, mostly during active duty, and this resulted 
in recurrent upper extremity pain.  It was noted that an MRI 
in June 1992 revealed disc herniation at C5-6 centrally.  

In a medical statement dated in August 1992, M. C. J., M.D., 
noted treating the veteran and most recently seeing him for 
neck, arm, and shoulder pain.  The physician noted arranging 
a transposition of the left ulnar nerve and considering an 
anterior diskectomy and fusion at C5-6.

In a medical statement dated in October 1992, Dr. J., noted 
that based upon the veteran's subjective history as reported 
and the clinical and objective findings noted on examination, 
he had multiple neck injuries over the years, mostly during 
active duty, that had resulted in recurrent upper extremity 
pain.  

In a statement dated in April 1994 a former service comrade, 
W. R., recounted events that occurred more than 20 years 
earlier in which he remembered the veteran injuring his neck 
in a basketball game in service.  He remembered the veteran 
complaining of neck symptoms on a physical examination in 
November 1973.  

In a statement dated in May 1994 a former service comrade L. 
A. S., also recounted events that occurred many years earlier 
in which he remembered the veteran injuring his neck in a 
basketball game in service.

In a medical statement dated in January 1995, M. C. J., M.D., 
noted that based upon the veteran's subjective history as 
reported, and the clinical and objective findings noted on 
examination, the veteran had multiple neck injuries over the 
years, mostly during active duty that had resulted in 
recurrent upper extremity pain.  It was noted that the 
veteran had degenerative disc disease.  

In January 1995, the veteran and his spouse attended a 
hearing before a hearing office at the RO.  A copy of the 
hearing transcript is on file.  The veteran essentially 
reported having chronic neck symptoms since multiple neck 
injuries during active duty.

A January 1977 VA orthopedic examination report shows the 
examiner noted that the veteran's claims file (C file) had 
been made available and was reviewed.  The veteran reported 
as history being blown out of a jeep by an explosion in 
Vietnam.  He noted injuring his neck in a basketball game in 
1972, and while playing football in 1973.  He noted that 
while in the military he was examined in 1972 for right neck 
pain and tingling in the ulnar aspect of his right arm and 
forearm.  He noted being involved in a motor vehicle accident 
in 1980.  He stated that during his military service he 
avoided medical treatment generally for fear that it would be 
hazardous to his promotion eligibility.  

The veteran reported that in December 1985 he fell on the 
ice.  He noted that in 1981 following his retirement, a door 
seal broke as he was entering a building and he fell injuring 
his neck.  In 1993, he underwent discectomy and fusion at C4-
5 by his account.  Following an objective examination 
impression was cervical spondylosis with radiculopathy.  The 
examiner noted that it appeared that the veteran's current 
condition was indeed related to the 1967, 1972 and 1973 
incidents while he was in the service.  


Criteria

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991). If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).





In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).


However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury  in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis
New and Material Evidence

Following a comprehensive review of the record, the Board 
notes that the evidence submitted since the Board decision in 
June 1987 includes an opinion following review of the 
veteran's claims file and examination of the veteran 
suggesting that the veteran's neck disability had it onset in 
active service.  This opinion is supplemented by statements 
from the veteran's private treating physician since 1983, 
also suggesting that the veteran's cervical spine disability 
is service related.  Statements from former service comrades 
recount incidents of neck trauma during active duty. 

The new medical evidence submitted does bear directly and 
substantially on the specific issue at hand and is neither 
cumulative nor redundant, and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the veteran's claim for 
entitlement to service connection for a cervical spine 
disability is reopened and must be considered on a "de novo" 
basis.  38 C.F.R. § 3.156(a).  



The Court has held that if the Board's initial de novo 
consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to 
the RO for initial de novo consideration.  Bernard v. Brown 4 
Vet. App. 384 (1993). 

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 


Well Grounded Claim

The veteran was treated for symptomatology of the cervical 
spine in service.  He is currently has cervical spine 
disorders which have been variously diagnosed.  Both VA and 
non-VA medical care professionals have related his cervical 
spine disability to his period of active service.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a cervical spine 
disability is plausible and capable of substantiation, and is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

Furthermore, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  See 38 U.S.C.A. § 5107 
(West 1991).


Service Connection

Significantly, the record shows that during active service, 
the veteran was seen in February and March 1972 complaining 
of a five-month clinical history of progressively increasing 
pain on the right side of the neck and tingling down the 
ulnar aspect of the arm and forearm associated with probable 
cervical root compression, mild and intermittent.  

A VA orthopedic consultation in October 1980 noted that the 
veteran had been seen approximately one week earlier with 
severe neck and shoulder pain radiating down the medial 
aspect of the right arm into the thumb and index finger.  It 
was noted that in 1973 he had a neck injury while playing 
football with similar symptoms and difficulty using his right 
hand.  It was noted that he reported having mild intermittent 
difficulties since that time.  Following an objective 
examination the examiner opined that the veteran had a 
recurrence of cervical sprain with evidence of possible 
herniated cervical disc.  

Statements from former service comrades have attested to the 
veteran's having sustained neck injuries during service.  The 
veteran's longstanding private attendant physician has opined 
that primary onset of the veteran's cervical spine disability 
stems from injuries sustained in active service.  
Importantly, the Board may not overlook the fact that 
following a special VA orthopedic examination in June 1997, 
with benefit of review of the veteran's claims file, the 
examiner essentially opined that the veteran had a cervical 
spine disability with onset in active service.  

The Board notes that the evidence as a whole tends to show 
that the veteran's cervical spine disability may not be 
dissociated from the cervical spine symptoms first noted 
during active service.  Accordingly, the evidence supports 
the a grant of entitlement to service connection for a 
cervical spine disability including degenerative disc 
disease, status post anterior cervical discectomy and fusion 
at C5-6. 


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
cervical spine disability including degenerative disc 
disease, status post anterior cervical discectomy and fusion 
at C5-6, the appeal is granted in this regard.

The veteran has submitted a well grounded claim of 
entitlement to service connection for a cervical spine 
disability including degenerative disc disease, status post 
anterior cervical discectomy and fusion at C5-6.

Entitlement to service connection for a cervical spine 
disability including degenerative disc disease, status post 
anterior cervical discectomy and fusion at C5-6 is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

